DETAILED ACTION
The communication dated 4/28/2022 has been entered and fully considered.
Claims 1 and 9 have been amended. Claims 4 and 10-11 are cancelled. Claims 1-3, 5-9 and 12-13 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. The applicant argues that WILHELM does not teach the newly amended limitation of the A1 component and the A2 component being directly mixed with each other.
The Examiner respectfully disagrees. WILHELM teaches the core-forming polymer is non0olefinic polymer, which is preferably a thermoplastic polymer that can be a polyester [0027-0028; 0032]. WILHELM also teaches a compatibilizer which is generally responsible for forming the microspheres and creating the shell and the compatibilizer is a polyolefin [0047]. WILHELM teaches the mixture of absorbers and polymer melt  is mixed with the compatibilizer and the mixing is preferably carried out above the melting point of both polymer and compatibilizer [0089], which would inherently mix directing together.
Furthermore, Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 9. When reading the preamble in the context of the entire claim, the recitation “the A1 component and the A2 component are directly mixed” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (U.S. 9,617,399), hereinafter WEAVER, in view of Epstein et al. (U.S. PGPUB 2007/0084550), hereinafter EPSTEIN, WILHELM et al. (U.S. PGPUB 2016/0145421), hereinafter WILHELM, and SUZUKI (U.S. PGPUB 2005/0106967), as evidenced by Accu Dyne Test (“Surface Free Energy Components by Polar/Dispersion and Acid – Base Analyses; and Hansen Solubility Parameters of Various Polymers”, https://www.accudynetest.com/polytable_02.html#11 ), hereinafter ACCU.
Regarding claim 1, WEAVER teaches: A dielectric welding film configured to weld a pair of adherends of the same material or different materials though dielectric heating, the dielectric welding film (WEAVER teaches welding certain polyolefin-based articles by dielectric heating [Col. 1, lines 8-11]) comprising: a first thermoplastic resin as an Al component (WEAVER teaches compound A may be selected from one or more ethylene/- α-olefin copolymers [Col. 3, lines 59-65]. WEAVER also teaches compound A is propylene-based [col. 9, lines 3-4]) having a predetermined first solubility parameter (δ1); a second thermoplastic resin as an A2 component (WEAVER teaches component B can also be selected from the same group as compound A [Col. 8, lines 56-57]. WEAVER also teaches compound B may also be propylene-based [Col. 9, lines 3-4]), . . . ; and a dielectric filler as a B component (WEAVER teaches the filler component can be inorganic solid material [Col. 9, lines 43-45]. WEAVER teaches the filler can have cations, which can be alkaline-earth metal [Col. 10, lines 12-17]), . . . , and a content of the B component is in a range from 50 to 600 parts by mass with respect to 100 parts by mass of a total amount of the Al component and the A2 component (WEAVER teaches the zeolite (filler) in a total amount of at least 5 weight percent based on the weight of the composition as a whole [Col. 10, lines 35-41]).
WEAVER is silent as to: the second thermoplastic resin having a second solubility parameter (δ2) larger than the first solubility parameter of the first thermoplastic resin and wherein the A1 component and the A2 component are directly mixed with each other as adhesive components, the A1 component is a polyolefin resin and the A2 component is a polyester resin or maleic anhydride modified polypropylene, the B component is at least one compound selected from the group consisting of zinc oxide and silicon carbide.
WEAVER is silent as to the second thermoplastic resin having a second solubility parameter (δ2) larger than the first solubility parameter of the first thermoplastic resin. In the same field of endeavor, dielectric frequency, EPSTEIN teaches welding two dissimilar materials, which are polycarbonate and thermoplastic polyurethane [0028]. EPSTEIN is silent as to the solubility parameters of polycarbonate and thermoplastic polyurethane. It is known that the solubility parameter of polycarbonate is 22.2 MPa1/2 (which is equivalent to J/cm3) and the solubility parameter of thermoplastic polyurethane is 22.8, as evidenced by ACCU in table for various polymer. The solubility parameter of the thermoplastic polyurethane is larger than the first solubility parameter. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WEAVER by having the second solubility parameter larger than the first solubility parameter, as suggested by EPSTEIN, in order to facilitate the bonding between the two dissimilar materials [0028].
WEAVER and EPSTEIN do not explicitly teach: wherein the A1 component and the A2 component are directly mixed with each other as adhesive components, the A1 component is a polyolefin resin and the A2 component is a polyester resin or maleic anhydride modified polypropylene and wherein a content of the B component is in a range from 50 to 600 parts by mass with respect to 100 parts by mass of a total amount of the Al component and the A2 component. In the same field of endeavor, welding, WILHELM teaches microspheres comprise a mixture of carbon and barium titanate, preferably in amounts of 20-80% by weight [0020] of a mixture that has polyolefin and non-olefinic polymer compound [0011; 0027; 0089], which the percentage overlaps with the claimed range above. WILHELM teaches the core-forming polymer is non0olefinic polymer, which is preferably a thermoplastic polymer that can be a polyester [0027-0028; 0032]. WILHELM also teaches a compatibilizer which is generally responsible for forming the microspheres and creating the shell and the compatibilizer is a polyolefin [0047]. WILHELM teaches the mixture of absorbers and polymer melt  is mixed with the compatibilizer and the mixing is preferably carried out above the melting point of both polymer and compatibilizer [0089], which would inherently mix directing together. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WEAVER and EPSTEIN, by having the filler in a 20-80% weight of the composition, as suggested by WILHELM, in order to absorb laser light at a certain wavelength [0014].
WEAVER, EPSTEIN and WILHELM are silent as to the filler being zinc oxide. In the same field of endeavor, fillers, SUZUKI teaches a filler of zinc oxide [0064]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WEAVER, EPSTEIN and WILHELM, by having the filler as zinc oxide, as suggested by SUZUKI, in order to weld by high-frequency welding [0109]. 
Regarding claim 2, EPSTEIN further teaches: wherein a difference (δ2 - δ1) between the second solubility parameter (δ2) of the A2 component and the first solubility parameter (δ1) of the Al component is 0.5 (J/(cm3))1/2 or more (EPSTEIN teaches welding two dissimilar materials, which are polycarbonate and thermoplastic polyurethane [0028]. EPSTEIN is silent as to the solubility parameters of polycarbonate and thermoplastic polyurethane. It is known that the solubility parameter of polycarbonate is 22.2 MPa1/2 (which is equivalent to J/cm3) and the solubility parameter of thermoplastic polyurethane is 22.8, as evidenced by ACCU in table for various polymer. The difference (22.8-22.2) is 0.6, which meets the claimed range above).
Regarding claim 3, WEAVER teaches: wherein the first solubility parameter (δ1) of the Al component is 12 (J/(cm3))1/2 or more and less than 19.5 (J/(cm3))1/2 (WEAVER teaches compound A is a polyolefin that can be polyethylene [Col. 17, lines 51-54]. Polyethylene has a solubility parameter of 17.6, evidenced by ACCU, and is within the claimed range.), and the second solubility parameter (δ2) of the A2 component is in a range from 19.5 (J/(cm3))1/2 to 31.5 (J/(cm3))1/2.
WEAVER is silent as to the second solubility parameter between 19.5 and 31.5. In the same field of endeavor, welding, EPSTEIN teaches the solubility of the second component [0028] is 22.8 (as evidenced by ACCU), which is within the claimed range of the second solubility parameter. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WEAVER by having the second solubility parameter larger than the first solubility parameter at 22.8, as suggested by EPSTEIN, in order to facilitate the bonding between the two dissimilar materials [0028].
Regarding claim 5, WILHELM further teaches: wherein the Al component is a polyolefin resin and the A2 component is a polyester resin (WILHELM teaches the composition has a polyolefin matrix and the second polymer compound is preferably a thermoplastic polymer [0011]. WILHELM teaches the preferred thermoplastic polymers are preferably selected, for example, polyesters [0028; 0032]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WEAVER and EPSTEIN, by having polyolefin and polyesters, as suggested by WILHELM, in order to improve the absorption of laser light [0003].
Regarding claim 6, WEAVER teaches: wherein a blend ratio of the Al component and the A2 component in parts by mass is in a range from 5:95 to 95:5 (WEAVER teaches the concentration of component A may range from 60 to 95 wt% [Col. 8, lines 49-50], which meets the claimed range above. WEAVER also teaches amount of component B (A2) is less than or equal to component A [Col. 9, lines 5-8], meeting the claimed range.).
Regarding claim 7, WEAVER, EPSTEIN and WILHELM are silent as to the filler being zinc oxide. In the same field of endeavor, fillers, SUZUKI teaches a filler of zinc oxide [0064]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WEAVER, EPSTEIN and WILHELM, by having the filler as zinc oxide, as suggested by SUZUKI, in order to weld by high-frequency welding [0109]. 
Regarding claim 8, WEAVER teaches: wherein a mean particle size of the B component measured in accordance with JIS Z 8819-2 (2001) is in a range from 1 to 30 µm (WEAVER teaches the particle size of the zeolite (filler) is in the range of from about 2 microns to about 16 microns [Col. 10, lines 23-26], which is inside the claimed range.).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (U.S. 9,617,399), hereinafter WEAVER, in view of Epstein et al. (U.S. PGPUB 2007/0084550), hereinafter EPSTEIN, WILHELM et al. (U.S. PGPUB 2016/0145421), hereinafter WILHELM, and SUZUKI (U.S. PGPUB 2005/0106967), as applied to claim 1 above, and further in view of YOSHIDA et al. (U.S. PGPUB 2018/0141307), hereinafter YOSHIDA.
Regarding claim 8, WEAVER teaches the limitations stated above. In the alternative, in the same field of endeavor, particle size measurement, YOSHIDA teaches a filler is used [0042]. YOSHIDA teaches the volume average particle size of the filler is 30 µm or less [0042]. YOSHIDA teaches the volume average particle size can be measured with a particle size/particle diameter distribution analyzer, for example, according to JIS-Z-8819-2 [0042]. It would have been obvious to modify WEAVER, EPSTEIN, WILHELM and SUZUKI, by having the filler with an average particle size of 30 µm or less, as suggested by YOSHIDA, in order allow dispersibility to be maintained [0042].
Claims 9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (U.S. 9,617,399), hereinafter WEAVER, in view of Epstein et al. (U.S. PGPUB 2007/0084550), hereinafter EPSTEIN, WILHELM et al. (U.S. PGPUB 2016/0145421), hereinafter WILHELM, and SUZUKI (U.S. PGPUB 2005/0106967), as evidenced by Accu Dyne Test (“Surface Free Energy Components by Polar/Dispersion and Acid – Base Analyses; and Hansen Solubility Parameters of Various Polymers”, https://www.accudynetest.com/polytable_02.html#11 ), hereinafter ACCU.
Regarding claim 9, WEAVER teaches: A welding method using a dielectric welding film configured to weld a pair of adherends of the same material or different materials though dielectric heating (WEAVER teaches a method of welding certain polyolefin-based articles by dielectric heating [Col. 1, lines 8-11; Col. 2, lines 63-67 – Col. 3, lines 1-4]), the dielectric welding film comprising a first thermoplastic resin as an Al component (WEAVER teaches compound A may be selected from one or more ethylene/- α-olefin copolymers [Col. 3, lines 59-65]. WEAVER also teaches compound A is propylene-based [col. 9, lines 3-4]) having a predetermined first solubility parameter (δ1) and a second thermoplastic resin as an A2 component (WEAVER teaches component B can also be selected from the same group as compound A [Col. 8, lines 56-57]. WEAVER also teaches compound B may also be propylene-based [Col. 9, lines 3-4]) . . . , and a dielectric filler as a B component (WEAVER teaches the filler component can be inorganic solid material [Col. 9, lines 43-45]. WEAVER teaches the filler can have cations, which can be alkaline-earth metal [Col. 10, lines 12-17]), wherein a content of the B component is in a range from 50 to 600 parts by mass with respect to 100 parts by mass of a total amount of the Al component and the A2 component (WEAVER teaches the zeolite (filler) in a total amount of at least 5 weight percent based on the weight of the composition as a whole [Col. 10, lines 35-41]), . . . , the method comprising steps (1) and (2) of: (1) holding the dielectric welding film between the pair of adherends (WEAVER teaches the two extruded tape films are pressed between a seal bar and welded [Col. 15, lines 40-43]); and (2) applying the dielectric heating on the dielectric welding film held between the pair of adherends with a dielectric heater by applying a high-frequency wave of 1 to 100 MHz frequency (WEAVER teaches the operation is done at a frequency of 27.12 MHz [Col. 15, lines 33-34]).
WEAVER is silent as to: the second thermoplastic resin having a second solubility parameter (δ2) larger than the first solubility parameter of the first thermoplastic resin and the A1 component and the A2 component are directly mixed with each other as adhesive components, the A1 component is a polyolefin resin and the A2 component is a polyester resin or maleic anhydride modified polypropylene, and the B component is at least one compound selected from the group consisting of zinc oxide and silicon carbide.
WEAVER is silent as to the second thermoplastic resin having a second solubility parameter (δ2) larger than the first solubility parameter of the first thermoplastic resin. In the same field of endeavor, dielectric frequency, EPSTEIN teaches welding two dissimilar materials, which are polycarbonate and thermoplastic polyurethane [0028]. EPSTEIN is silent as to the solubility parameters of polycarbonate and thermoplastic polyurethane. It is known that the solubility parameter of polycarbonate is 22.2 MPa1/2 (which is equivalent to J/cm3) and the solubility parameter of thermoplastic polyurethane is 22.8, as evidenced by ACCU in table for various polymer. The solubility parameter of the thermoplastic polyurethane is larger than the first solubility parameter. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WEAVER by having the second solubility parameter larger than the first solubility parameter, as suggested by EPSTEIN, in order to facilitate the bonding between the two dissimilar materials [0028].
WEAVER and EPSTEIN do not explicitly teach:  wherein a content of the B component is in a range from 50 to 600 parts by mass with respect to 100 parts by mass of a total amount of the Al component and the A2 component, the A1 component and the A2 component are directly mixed with each other as adhesive components, the A1 component is a polyolefin resin and the A2 component is a polyester resin or maleic anhydride modified polypropylene. In the same field of endeavor, welding, WILHELM teaches microspheres comprise a mixture of carbon and barium titanate, preferably in amounts of 20-80% by weight [0020] of a mixture that has polyolefin and non-olefinic polymer compound [0011; 0027; 0089], which the percentage overlaps with the claimed range above. WILHELM teaches the core-forming polymer is non0olefinic polymer, which is preferably a thermoplastic polymer that can be a polyester [0027-0028; 0032]. WILHELM also teaches a compatibilizer which is generally responsible for forming the microspheres and creating the shell and the compatibilizer is a polyolefin [0047]. WILHELM teaches the mixture of absorbers and polymer melt  is mixed with the compatibilizer and the mixing is preferably carried out above the melting point of both polymer and compatibilizer [0089], which would inherently mix directing together. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WEAVER and EPSTEIN, by having the filler in a 20-80% weight of the composition, as suggested by WILHELM, in order to absorb laser light at a certain wavelength [0014].
WEAVER, EPSTEIN and WILHELM are silent as to the filler being zinc oxide. In the same field of endeavor, fillers, SUZUKI teaches a filler of zinc oxide [0064]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify WEAVER, EPSTEIN and WILHELM, by having the filler as zinc oxide, as suggested by SUZUKI, in order to weld by high-frequency welding [0109]. 
Regarding claim 12, WEAVER teaches: wherein, in the step (2), the high-frequency wave is applied at a high-frequency output ranging from 0.1 to 20 kW (WEAVER teaches the power output of the RF Welder is 2 kW [Col. 15, lines 31-33]) for a high-frequency wave application time of 1 second or more and less than 40 seconds (WEAVER teaches the typical weld time is from 2 to 4 seconds [Col. 16, lines 4-6]).
Regarding claim 13, WEAVER teaches: wherein, a mean particle size of the B component measured in accordance with JIS Z 8819-2 (2001) is in a range from 1 to 30 µm (WEAVER teaches the particle size of the zeolite (filler) is in the range of from about 2 microns to about 16 microns [Col. 10, lines 23-26], which is inside the claimed range.).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (U.S. 9,617,399), hereinafter WEAVER, in view of Epstein et al. (U.S. PGPUB 2007/0084550), hereinafter EPSTEIN, WILHELM et al. (U.S. PGPUB 2016/0145421), hereinafter WILHELM, and SUZUKI (U.S. PGPUB 2005/0106967), as applied to claim 1 above, and further in view of YOSHIDA et al. (U.S. PGPUB 2018/0141307), hereinafter YOSHIDA.
Regarding claim 13, WEAVER teaches the limitations stated above. In the alternative, in the same field of endeavor, particle size measurement, YOSHIDA teaches a filler is used [0042]. YOSHIDA teaches the volume average particle size of the filler is 30 µm or less [0042]. YOSHIDA teaches the volume average particle size can be measured with a particle size/particle diameter distribution analyzer, for example, according to JIS-Z-8819-2 [0042]. It would have been obvious to modify WEAVER, EPSTEIN, WILHELM and SUZUKI, by having the filler with an average particle size of 30 µm or less, as suggested by YOSHIDA, in order allow dispersibility to be maintained [0042].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        
 /JACOB T MINSKEY/Primary Examiner, Art Unit 1748